Citation Nr: 0913350	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-41 551	)	DATE
	)
	MERGED APPEAL	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, to 
include damage to the bronchial tubes. 


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to 
November 1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on merged appeal from a February 
2003 decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO) which 
denied a claim for service connection for bronchial damage 
due to in service exposure to herbicides and chemical smoke 
and a December 2004 RO decision which denied, in pertinent 
part, a claim for service connection for a lung condition.  
The issue remaining on appeal was remanded for additional 
development by the Board in March 2008 and is now ready for 
appellate review.  


FINDING OF FACT

There is no competent evidence linking a lung disability to 
service, to include as a result of inhaling chlorine gas 
therein.  


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
March 2004, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, while he was not 
provided with information regarding ratings and effective 
dates, as service connection will not be granted for the 
disability at issue for which an effective date and rating 
may be assigned, this does not result in any harm to the 
Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, service personnel records and 
the Veteran's own statements he presented.  The Veteran was 
also afforded a VA examination in November 2008, accompanied 
by a December 2008 medical addendum, that contains the 
medical opinion requested by the Board in its March 2008 
remand.  Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his attorney has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service treatment records show that in July 1966, the 
Veteran was fighting a fire and inhaled "about" 3 deep 
breaths of chlorine.  He was placed on ward for observation.  
These records also reflect treatment for upper respiratory 
infections in January, February and July 1964, a "slight 
cough" in March 1965, and a sore throat in March 1966.  A 
chest x-ray in January 1964 with a provisional diagnosis of 
rule out pneumonia showed evidence of a dense increase in 
markings bilaterally with no evidence of an infiltrate.  The 
examination of the lungs and chest at the October 1966 
separation examination was negative.  

After service, a July 2002 VA chest x-ray showed chronic 
bronchopulmonary changes with no demonstrable alveolar 
infiltrate.  VA outpatient treatment reports dated in 2002 
and 2003 reflect negative chest and lung examinations.  A 
September 2004 VA outpatient treatment report shows the 
Veteran reporting worsening shortness of breath over the 
previous two months that was "definitely worse" after the 
previous evening after a friend sprayed an aerosol can in his 
proximity in a garage.  He indicated that he had used an 
albuterol inhaler in the past with good results.  The Veteran 
reported a chronic cough that produces white phlegm and 
indicated that he smoked two packs of cigarettes a day.  He 
stated that he began smoking when he was six.  The assessment 
following the examination was chronic bronchitis with a flare 
secondary to chemical exposure.  No reference was made at 
that time by the Veteran or the examiner to in-service 
chemical exposure.  Additional evidence includes reports from 
a March 2005 chest x-ray that resulted in an impression of 
obstructive pulmonary disease.  

As previously stated, the Veteran was provided a VA 
respiratory examination in November 2008 to determine if he 
had a lung disorder as a result of service.  The examiner 
noted he had reviewed the claims file, and the pertinent in-
service and post-service clinical history was recorded.  
Following the examination, which included pulmonary function 
testing and a chest x-ray that showed apical pleural 
thickening, emphysema and a tortuous aorta, the diagnosis was 
"COPD/Emphysema/Chronic bronchitis."  He found that these 
conditions were most likely due to cigarette smoking and that 
it was less likely as not that they were due to the in-
service exposure to chlorine gas.  In a December 2008 
addendum, the examiner stated that it was less likely as not 
that the Veteran's lung conditions were caused by or due to 
military service, to include in-service exposure to chlorine, 
chemicals, smoke inhalation or herbicides.  

Applying the pertinent criteria to the facts summarized 
above, there is no competent evidence linking a current lung 
condition to service, to include the exposure to chlorine 
demonstrated therein.  In fact, the competent evidence that 
is of record is negative, as set forth above in the November 
and December 2008 VA medical opinions.  The Board also notes 
that while the service personnel records document that the 
Veteran served in the Republic of Vietnam during the Vietnam 
Era and exposure to Agent Orange is thus presumed, none of 
the diagnosed lung disorders are listed among the diseases 
specified in 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) 
that VA has determined to have a positive association to 
Agent Orange exposure so as to warrant a presumption of 
service connection.  Also weighing against the Veteran's 
claim is the over 30 year gap between separation from service 
and first evidence of relevant post-service symptomatology.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

As for the Veteran's assertions that he has a lung disorder 
that is related to service; in particular, the exposure to 
chlorine gas demonstrated therein, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and in the absence of any 
competent evidence linking a current lung disability to 
service, the claim must be denied.  Hickson, supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a lung disorder, the doctrine is not for 
application.  Gilbert, supra.  
 


ORDER

Entitlement to service connection for a lung disability, to 
include damage to the bronchial tubes, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


